 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      ABRYEL MICHOLE-MEENA WILDER, et
      al.,                                                      Cause No. C21-0465RSL
 9
                             Plaintiffs,
10
                                                                ORDER OF DISMISSAL
                  v.
11
      JAY ROBERT INSLEE, et al.,
12
                             Defendants.
13

14          On April 12, 2021, plaintiff Abryel Wilder was ordered to provide a more definite
15   statement of the claims asserted in this litigation, clearly and concisely identifying the acts of
16
     which each named defendant is accused and how those acts violated the legal rights of the
17
     named plaintiffs. Dkt. # 6. The Court pointed out a number of fatal flaws in the original pleading
18
     and notified plaintiff that “[t]he amended complaint will replace the existing complaint in its
19

20   entirety.” Dkt. # 6 at 4. Plaintiff subsequently filed an “Amended Complaint and Request for

21   Preliminary Injunction, Response to Order for More Definite Statement.” Dkt. # 8. The
22   Amended Complaint chronicles Ms. Wilder’s traumatic childhood, her various relationships and
23
     marriages, subsequent custody and support disputes, and efforts to seek remedies for wrongs
24
     allegedly done to her and her children. It appears that Ms. Wilder intends to pursue claims on
25
     behalf of herself and two entities that she owns against Governor Inslee, an unidentified agency
26

27   of the State of Washington, Chiae Wilder (an ex-husband), Aimee Sutton, Mark Gouras, Mark

28   ORDER OF DISMISSAL - 1
 1   Hillman, Sharon R. Harvey, Diedre McCormack Martin, and Chong Wilder (Chiae’s mother).
 2   She asserts that defendants have violated fifty-six separate statutes or constitutional provisions.
 3
     the birth of her children, and starting in 1980. She seeks injunctive relief against domestic abuse
 4
     and any attempt to deprive her and her corporations of exclusive possession of a house at 32328
 5

 6   7th Ave. SW, Federal Way, Washington 98023.

 7          Plaintiff’s revised statement of the claims remains deficient under the standards
 8   articulated in 28 U.S.C. § 1915(e)(2) and Federal Rule of Civil Procedure 8(a)(2). There is no
 9
     indication that Ms. Wilder is a licensed attorney or otherwise able to act as a representative of
10
     Yah’s Knights and Dames Community Development or YZ RA EL, LLC. The new complaint
11
     consists of 54 singled-spaced pages and repeats many of the fatal errors previously identified.
12

13   Some defendants are not mentioned in the factual allegations, and it is likely that none of the

14   defendants would understand how the alleged conduct gives rise to a cause of action under any
15   of the statutes and constitutional provisions listed at Dkt. # 8 at 46-50. Neither defendants nor
16
     the Court are obligated to search through the proposed pleading in order to determine whether a
17
     viable cause of action is alleged: the burden of providing “a short and plain statement of the
18
     claim showing that the pleader is entitled to relief” falls squarely on plaintiff. She has not met
19

20   her burden

21

22          The above-captioned matter is hereby DISMISSED without prejudice. No additional
23
     documents will be accepted for filing under this cause number other than a Notice of Appeal. If
24
     plaintiff opts to refile a complaint related to these events, she is strongly advised to name only a
25
     single defendant and confine the factual allegations to that defendant’s conduct and the legal
26

27   claims against that defendant. Absent allegations showing that Ms. Wilder is a licensed attorney

28   ORDER OF DISMISSAL - 2
 1   or otherwise authorized to act as a representative of another person, any renewed claims should
 2   be brought only on her own behalf.
 3

 4
           Dated this 4th day of May, 2021.
 5

 6
                                              Robert S. Lasnik
 7                                            United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER OF DISMISSAL - 3
